                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION - LONDON

CRIMINAL ACTION NO. 6:07-71-KKC

UNITED STATES OF AMERICA,                                                        PLAINTIFF

v.                                           ORDER

DEBBIE McFARLAND,                                                              DEFENDANT

                                        ***********

       This matter is before the Court on the recommended disposition of the magistrate

judge (DE 130). In the recommendation, the magistrate judge notes that defendant Debbie

McFarland has stipulated to three violations of her supervised release conditions. The

magistrate judge recommends that the Court find her guilty of all three violations and that

it sentence her to a prison term of 18 months, with three years of supervised release to

follow. No party has filed objections to the recommendation and the defendant has waived her

right to appear before the district judge and to make a statement and present mitigating

information (DE 132).

       Accordingly, the Court hereby ORDERS that the recommended disposition is ADOPTED as

the Court’s opinion. The Court will enter a judgment consistent with the recommendation. The

Court further ORDERS that the sentencing hearing set for March 25, 2019 is CANCELED.

Dated March 20, 2019.
